Order filed August 28, 2018




                                       In The

                                Court of Appeals
                                      For The

                            First District of Texas


                               NO. 01-18-00609-CR


                 DEMETRIUS DOMONIQUE MITCHELL,
                            Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 1
                           Witchita County, Texas
                       Trial Court Cause No. 73108-E


                                     ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit No. 18, a
DVD of a dashcam police video, admitted in the trial held on June 6, 2018.
      The exhibit clerk of the County Court at Law No. 1 is directed to deliver
to the Clerk of this Court the original of State’s Exhibit State’s Exhibit No. 18, a
DVD of a dashcam police video, admitted in the trial held on June 6, 2018, on or
before September 7, 2018. The Clerk of this Court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit No. 18 to the clerk of the County Court at Law No. 1.

                                                PER CURIAM




                                            2